PREWITT, Judge.
The mother of a minor child appeals from the trial court’s order modifying custody and support. She contends that the trial court erred in awarding respondent father sole legal custody and primary physical custody.
The statement of facts in appellants’ brief contains no citations to testimony or other evidence. It refers only to the pleadings and the court’s orders. A statement of facts, which consists of nothing more than procedural history, fails to provide an understanding of the case and does not comply with Rule 84.04(c). Murray v. Missouri Real Estate Com’n, 858 S.W.2d 238, 239 (Mo.App.1993); Carrier v. City of Springfield, 852 S.W.2d 196, 198 (Mo.App.1993).
Failing to substantially comply with Rule 84.04(c) preserves nothing for appellate review. Whalen v. College of the Ozarks, 851 S.W.2d 682, 683 (Mo.App.1993); Wehmeyer v. Bassett Realty, Inc., 840 S.W.2d 290, 291 (Mo.App.1992).
Because the welfare of a child is involved we have gratuitously examined the record. Based upon our limited review, see Rule 73.01(c); In re Marriage of Lafferty, 788 S.W.2d 359, 361 (Mo.App.1990), there is no *736reversible error, plain, Rule 84.18(e), or otherwise.
The judgment is affirmed.
GARRISON and CROW, JJ., concur.